Name: Commission Regulation (EEC) No 2137/87 of 20 July 1987 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  information technology and data processing;  distributive trades;  trade
 Date Published: nan

 No L 200/8 Official Journal of the European Communities 21 . 7. 87 COMMISSION REGULATION (EEC) No 2137/87 of 20 July 1987 amending Regulation (EEC) No 3540/85 laying down detailed rules for the appli ­ cation of the special measures for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 3127/86 (2), and in particular Article 3 (7) thereof, Whereas Article 6 of Commission Regulation (EEC) No 3540/85 (3), as last amended by Regulation (EEC) No 729/87 (4), lays down, for the 1985/86 and 1986/87 mar ­ keting years, special provisions relating to the issueof certificates of purchase at the minimum price and deter ­ mines the conditions to be complied with by lupin seed for it to rank as sweet lupins ; whereas these provisions should be renewed for one marketing year to enable problems arising to be fully reviewed ; Whereas Article 12 and Article 7 of Regulation (EEC) No 3540/85 provide for the use of different means of communication such as letters, telegrams or telex messages for the submission by the approved user of the application for the certificate of aid fixed in advance or the identification application ; whereas one such means of communication should be the telecopy facility, as is already the case for other sectors ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3540/85 is hereby amended as follows : 1 . In the second subparagraph of Article 6 (4) and the second and third subparagraphs of Article 6 (6), ' 1985/86 and 1986/87' are replaced by '1985/86, 1986/87 and 1987/88 '. 2. In the first subparagraph of Article 12 ( 1 ) and Article 17 ( 1 ), the terms 'letter, telegram or telex' are replaced by the terms 'letter, telegram, telex or telecopy'. In Article 12 (3) (b), the terms 'letter or telex' are replaced by the terms 'letter, telex or telecopy'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article ( 1 ) shall apply from 1 1 July 1987 onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1987 . For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 162, 12 . 6 . 1982, p. 28 . I2) OJ No L 292, 16 . 10 . 1986, p. 1 . (3) OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 71 , 14. 3 . 1987, p. 16 .